ANSTEAD, J.,
dissenting.
Even if just for the sake of judicial efficiency, I would grant the appellant’s request to enlarge the scope of the hearing to be conducted below to include a claim for a new trial based upon the allegations of judicial bias. We have acted because of a mandate by the federal courts that the appellant’s allegations of judicial bias require an eviden-*319tiary hearing. It is apparent that this claim, if established, would provide a basis for a claim for a new trial. Instead of treating defendant’s claims piece-meal, we should allow them both to be treated in the same proceedings below.
SHAW, J., concurs.